


116 HRES 472 IH: Requesting the President to strongly condemn Jamal Khashoggi’s killing, hold accountable individuals identified as culpable, and condemn imprisonment of and violence against journalists around the world.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 472
IN THE HOUSE OF REPRESENTATIVES

June 27, 2019
Ms. Speier (for herself, Mr. Hastings, Mrs. Bustos, Mr. McGovern, Mr. Thompson of California, Ms. Titus, Mr. Cartwright, Mr. Takano, Ms. DelBene, Ms. Schakowsky, Mrs. Davis of California, Ms. Judy Chu of California, Mrs. Napolitano, Mr. Sires, Mr. Connolly, Mr. Castro of Texas, Mr. McNerney, Mr. Espaillat, Ms. Jackson Lee, Mr. Costa, Ms. DeLauro, Mr. Raskin, Mr. Suozzi, Mr. Malinowski, Mr. DeSaulnier, Mr. Morelle, Mr. Casten of Illinois, Ms. Bass, Mr. Vargas, Mr. Garamendi, Mr. Gallego, Mr. Khanna, Mr. Cisneros, and Mr. DeFazio) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Requesting the President to strongly condemn Jamal Khashoggi’s killing, hold accountable individuals identified as culpable, and condemn imprisonment of and violence against journalists around the world.
 
 
Whereas Jamal Khashoggi was a Saudi journalist born on October 13, 1958, who was murdered in the Saudi Arabian consulate in Turkey on October 2, 2018;  Whereas Mr. Khashoggi wrote for and edited a number of publications, including the Washington Post, Al Watan, Arab News, and Al Madina; 
Whereas, during his career, Mr. Khashoggi covered events in Afghanistan, Algeria, Kuwait, and across the Middle East;  Whereas Mr. Khashoggi represented a rare example of a journalist in Saudi Arabia by questioning regime policies and covering unfavorable events; 
Whereas Mr. Khashoggi became a champion of American values, including democracy, freedom of the press, and women’s rights;  Whereas Mr. Khashoggi openly questioned the Saudi regime’s policies, including its war in Yemen, crackdown on dissenters, and isolation of Qatar; 
Whereas voicing differences with Saudi Arabia’s rulers forced Mr. Khashoggi to flee Saudi Arabia;  Whereas Mr. Khashoggi became a permanent resident of the United States in June 2017 and began writing for the Washington Post in September 2017; 
Whereas the Saudi regime targeted Mr. Khashoggi and his writings by marshaling a host of online trolls to delegitimize and harass Mr. Khashoggi and other Saudi dissidents;  Whereas Saudi officials lured Mr. Khashoggi to the Saudi consulate in Istanbul under a false sense of security; 
Whereas upon arrival Mr. Khashoggi was tortured, killed, and dismembered by Saudi agents flown in from Saudi Arabia for this purpose;  Whereas the Saudi regime subsequently engaged in a weeks-long campaign of obfuscation, deception, and lying to deny Saudi involvement in Mr. Khashoggi’s murder; 
Whereas, when confronted with clear evidence of Mr. Khashoggi’s death at the hands of Saudi agents, Saudi officials blamed the murder on rogue operators within its Government;  Whereas the Trump administration subsequently sanctioned only relatively junior Saudi officials, many of whom had been identified as culpable by the Saudi regime; 
Whereas an independent report conducted by United Nations investigator Agnes Callamard concluded that there is sufficient credible evidence that Saudi Arabia’s Crown Prince bears responsibility for the assassination and that, based on definitions in international law, the kingdom conducted Khashoggi’s deliberate, premeditated execution; and that Saudi Arabia’s Crown Prince should face targeted sanctions … until and unless evidence is provided and corroborated that he carries no responsibilities for this execution.;  Whereas President Trump has explicitly prioritized Saudi purchases of United States weaponry over the Saudi regime’s murder of Mr. Khashoggi and continues to show disrespect for journalistic freedoms; 
Whereas Saudi Arabia’s leaders continue to crack down on dissenters and reforms, disregard basic rights, and perpetrate destabilizing foreign policies;  Whereas the Committee to Protect Journalists found that, in 2018, there were at least 251 journalists imprisoned because of their work globally; 
Whereas, in 2018, Saudi Arabia imprisoned at least 16 journalists for their work;  Whereas Turkey, China, and Egypt all imprison high numbers of journalists; 
Whereas, in 2018, the Committee to Protect Journalists found that there were at least 54 journalists killed globally, including in the United States;  Whereas President Trump has been reluctant to condemn the killing and imprisonment of journalists generally and Mr. Khashoggi in particular; and 
Whereas President Trump has himself praised violence against journalists and called the media the enemy of the American people: Now, therefore, be it  That the House of Representatives requests that the President— 
(1)strongly condemn Jamal Khashoggi’s killing and hold accountable individuals identified as culpable by United States intelligence agencies;  (2)condemn imprisonment of and violence against journalists around the world; 
(3)cease describing the media in terms that could encourage violence against journalists; and  (4)use tools of United States power, including diplomacy, sanctions, and military sales, to encourage other countries to respect and further press freedom. 

